DISMISS and Opinion Filed December 19, 2018




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01201-CV

GENTIVA HEALTH SERVICES (USA), LLC, INTEGRACARE OF GRANBURY, LLC,
 INTEGRACARE HOME HEALTH SERVICES, INC., INTEGRACARE OF TEXAS,
            LLC AND GIRLING HEALTH CARE, INC., Appellants
                                V.
  AVIATOR HOME HEALTH, MICHELLE BRIDIER, MENDY JONES, SHIRLEY
SMELLEY, LINDA HOLCOMB, SHELBY DAMRON, BRANDON KOWACICH, JUAN
 MARCOS TREVINO, AND MICHELE BROCK f/n/a MICHELE FINSTAD, Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02287-2018

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is the December 13, 2018 motion to dismiss the appeal filed by appellants.

In the motion, appellants state they no longer wish to proceed because all disputes between the

parties have been resolved. We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE
181201F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 GENTIVA HEALTH SERVICES (USA)                    On Appeal from the 366th Judicial District
 LLC, INTEGRACARE OF GRANBURY,                    Court, Collin County, Texas
 LLC, INTEGRACARE HOME HEALTH                     Trial Court Cause No. 366-02287-2018.
 SERVICES, INC., INTEGRACARE OF                   Opinion delivered by Chief Justice Wright.
 TEXAS, LLC, AND GIRLING HEALTH                   Justices Evans and Brown participating.
 CARE, INC., Appellants

 No. 05-18-01201-CV       V.

 AVIATOR HOME HEALTH,
 MICHELLE BRIDIER, MENDY JONES,
 SHIRLEY SMELLEY, LINDA
 HOLCOMB, SHELBY DAMRON,
 BRANDON KOWACICH, JUAN
 MARCOS TREVINO, AND MICHELE
 BROCK f/k/a MICHELE FINSTAD
 Appellees

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

      We ORDER that each party bear its own costs of this appeal.


Judgment entered December 19, 2018.




                                            –2–